           Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA

- against –                                                        19 Cr. 486 (ER)


DONALD BLAKSTAD,

                                       Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - --x




   MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
   MOTION TO SUPPRESS EVIDENCE SEIZED FROM DEFENDANT
     DON BLAKSTAD’S iCLOUD AND MICROSOFT ACCOUNTS



                                                         EUGENE IREDALE
                                                         Iredale and Yoo, APC
                                                         Counsel for DONALD BLAKSTAD
                                                         105 West F Street, 4th Floor
                                                         San Diego, California 92101
                                                         Phone: (619) 233-1525
                                                         Fax: (619) 233-3221
                                                         Email: egiredale@iredalelaw.com
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 2 of 14



                                         I.
                                        Facts

      On 25 October 2018, the government obtained a “Search Warrant and Non-

Disclosure Order” directed to Microsoft and the FBI for “all content and other

information associated with the e-mail account donblakstad@msn.com.” The

attachment to the warrant ordered the the provider to produce all e-mails sent to or

from, stored in draft form or otherwise, associated with the subject account

between January 1, 2015 and October 25, 2018; “all pictures, videos, documents

and files”; all web browser history for the period between January 1, 2015 and

October 25, 2018; all IP logs and records of session times and duration and other

related documents. The warrant then authorized “law enforcement personnel”

(which included attorney support staff, agency personnel and outside technical

experts) to review the records for any evidence, fruits or instrumentalities of

multiple federal crimes, including categories of “evidence” related to broad

categories of information vaguely connected with the investigation. (See Exhibit

A, attached). There was no search protocol limiting the search to be conducted; no

requirement to return, destroy or segregate information beyond the scope of the

warrant; and no time period within which the search by “law enforcement

personnel” was to occur.

      On November 7, 2018, another magistrate judge signed a “search warrant

and non-disclosure order” directed to Apple and the FBI authorizing a warrant for
                                          1
         Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 3 of 14



“all content and other information associated with” the user ID and e-mail address

donblakstad@msn.com. The attachment orders Apple to produce “all” messages

from January 1, 2015, to the date of the order; “all pictures, videos, documents and

files”; “all address books, contact list or similar information”, “all records and

other information.” (See Exhibit B, attached). As with the first order, there is no

search protocol required, no time period within which government personnel are to

complete their search, and no requirement to segregate, destroy or return

information beyond the scope of the described crimes.

      For both orders, there were agent affidavits submitted. The affidavits, taken

in the light most favorable to the government, set forth a recitation of probable

cause that Mr. Blakstad obtained non-public information regarding Illumina’s

financial results to be reported in October 2016, August 2017 and October 2017,

and that various other persons including Ms. Bustos, Mr. Morris and Mr. Winston

participated in the events.

                                   II.
           The Warrants Were Hopelessly Overbroad On Their Face

      Because the “warrants” here permitted the seizure and review of all the

contents of accounts, during a period beginning a year and a half before any

evidence of wrongdoing, and ending two years after any suggestion of illegality,

there was temporal overbreadth. Because the warrant allowed review and retention

of everything, no matter how personal, how unrelated to criminality or how
                                           2
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 4 of 14



innocuous, the warrant was facially overbroad as to the scope of the search.

Because the warrant imposed no reasonable limitation as to time of execution or

the need to segregate, discard or return items beyond the reasonable scope of the

warrant, it conferred unbounded discretion upon the government agents.

      Further, it is believed that attorney-client communications with multiple

attorneys were reviewed, without any attempt to reflect to attorney-client privilege.

                                     III.
                The Searches Violated The Fourth Amendment

     Because this case involves mobile-phone searches, the proper constitutional

context requires a brief review of the recent decision in Riley v. California, 134 S.

Ct. 2473 (2014). There, the Supreme Court explained:

              Cell phones differ in both a quantitative and a qualitative sense
      from other objects . . . . One of the most notable distinguishing
      features of modern cell phones is their immense storage capacity.
      Before cell phones, a search of a person was limited by physical
      realities and tended as a general matter to constitute only a narrow
      intrusion on privacy . . . . The storage capacity of cell phones
      [however] has several interrelated consequences for privacy. First, a
      cell phone collects in one place many distinct types of information—
      an address, a note, a prescription, a bank statement, a video—that
      reveal much more in combination than any isolated record. Second, a
      cell phone’s capacity allows even just one type of information to
      convey far more than previously possible.
                                         ***
              “Although the data stored on a cell phone is distinguished from
      physical records by quantity alone, certain types of data are also
      qualitatively different. An Internet search and browsing history, for
      example, can be found on an Internet-enabled phone and could reveal
      an individual’s private interests or concerns—perhaps a search for
      certain symptoms of disease, coupled with frequent visits to WebMD.
                                          3
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 5 of 14



        Data on a cell phone can also reveal where a person has been. Historic
        location information is a standard feature on many smart phones and
        can reconstruct someone’s specific movements down to the minute,
        not only around town but also within a particular building.
               “In 1926, Learned Hand observed . . . that it is ‘a totally
        different thing to search a man’s pockets and use against him what
        they contain, from ransacking his house for everything which may
        incriminate him.” If his pockets contain a cell phone, however, that is
        no longer true. Indeed, a cell phone search would typically expose to
        the government far more than the most exhaustive search of a house:
        A phone not only contains in digital form many sensitive records
        previously found in the home; it also contains a broad array of private
        information never found in a home in any form—unless the phone is.”
Id. at 2489-91 (citations omitted).

     What logically follows from the Supreme Court’s discussion is that, when it

comes to today’s mobile phones, courts must be especially vigilant to ensure the

warrants authorizing their search adhere strictly to the Fourth Amendment’s

requirements. See Go-Bart Importing Co. v. United States, 282 U.S. 344, 357

(1931) (“The Amendment is to be liberally construed and all owe the duty of

vigilance for its effective enforcement lest there shall be impairment of the rights

for the protection of which it was adopted.”). Otherwise, the government will be

permitted broad access to a vast amount of our most private information, without

the proper Fourth Amendment scrutiny. Here, that is precisely what occurred.

     The Fourth Amendment provides, “no Warrants shall issue, but upon

probable cause . . . and particularly describing the place to be searched, and the

persons or things to be seized.” U.S. Const. amend. IV. The Fourth Amendment

thus has a “requirement as one of ‘specificity’ and [has] distinguished its ‘two
                                          4
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 6 of 14



aspects’: ‘particularity and breadth.” United States v. SDI Future Health, Inc.,

568 F.3d 684, 702 (9th Cir. 2009) (“SDI”). “Particularity is the requirement that

the warrant must clearly state what is sought. Breadth deals with the requirement

that the scope of the warrant be limited by the probable cause on which the

warrant is based.’” Both requirements “serve a common purpose: to protect

privacy by prohibiting ‘a general, exploratory rummaging in a persons

belongings[,]’” but “they achieve the purpose in distinct ways.” United States v.

Weber, 915 F.2d 1282, 1285 (9th Cir. 1990).

     For a warrant to pass muster, “[t]he two separate rules must both be met[.]

Id. at 1286. In this case, neither was.

     The particularity requirement “means that ‘the warrant must make clear to

the executing officer exactly what it is that he or she is authorized to search for

and seize.’ ‘The description must be specific enough to enable the person

conducting the search reasonably to identify the things authorized to be seized.’”

SDI, 568 F.3d at 702 (citation omitted). “The particularity rule requires the

magistrate to make sure that the warrant describes things with reasonable

precision, since vague language can cause the officer performing the search to

seize objects ‘on the mistaken assumption that they fall within the magistrate’s

authorization.’” Weber, 915 F.2d at 1285.

     As discussed below, there were myriad particularity problems with this list.


                                          5
         Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 7 of 14



First, the descriptions allowed the searching agents considerable – and

unconstitutional – discretion in decided what to seize and examine. Second, the

descriptions were overly general, placing no meaningful restrictions on the search.

This was especially problematic because more case-specific criteria were readily

available to the government. Finally, the warrants failed on particularity grounds

because they lacked sufficient methodology or protocols to control the manner

and extent of the search.

     As written, the warrants provided the agents with significant searching

discretion. This directly violated the core Fourth Amendment principle that,

“[a]s to what is to be taken, nothing is left to the discretion of the officer executing

the warrant.” Marron v. United States, 275 U.S. 192, 196 (1927).

     “It is familiar history that indiscriminate searches and seizures conducted

under the authority of ‘general warrants’ were the immediate evils that motivated

the framing and adoption of the Fourth Amendment.” United States v. Bridges,

344 F.3d 1010 at 1014 (9th Cir. 2003).           Thus, a warrant must place clear

limitations on what can be seized and searched.

     The descriptions in the attachments, however, were impossible to satisfy

without seizing and searching the phone’s entire contents. For instance, only by

looking at everything could the agents determine what information was

“evidence” of the specified crimes.


                                           6
         Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 8 of 14



     Moreover, the government cannot save the searches by arguing the general

descriptions were necessary. See United States v. Spilotro, 800 F.2d 959, 963 (9th

Cir. 1986) (“Warrants which describe generic categories of items are not

necessarily invalid if a more precise description of the items subject to seizure is

not possible”). On this issue, the question is whether the government could

“describe the items more particularly in light of the information available to it at

the time the warrant was issued[.]” United States v. Spilotro, 800 F.2d 959, 963

(9th Cir. 1986). Here, plainly it could have.

     Rather, borrowing language from Spilotro, “the warrants . . . authorize[d]

wholesale seizures of entire categories of items not generally evidence of criminal

activity, and provide[d] no guidelines to distinguish items used lawfully from

those the government had probable cause to seize.” Spilotro, 800 F.2d at 964.

The Fourth Amendment, however, required more. See id. The searches cannot

stand.

     There is an additional particularity failure that must be addressed. It is true

that the government describes a place to be searched--a cellular telephone, and its

stored contents. Certainly, this describes the actual thing to be searched. An

electronic search, however, is not as simple.

     In the context of electronic data, a request to search should be accompanied

by sufficiently specific guidelines for identifying the documents sought and those


                                          7
         Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 9 of 14



guidelines should be followed by the officers conducting the search. This is what a

search protocol is.     Such a protocol must explain, with particularity, the

government’s methodology for determining, once it is engaged in the search, how

it will determine which storage areas should be searched for data within the scope

of the warrant.

     The government failed to include limitation language. This is an important

omission because, as written, the government is requesting it be allowed to search

everywhere and seize anything regardless of whether or not the data contained

therein falls under the scope of its warrant.

     This is a fatal flaw.     As the Court explained in Bonner, “[t]he search

protocol employed must be reasonably directed to identify data within the scope

of the warrant in order to meet the particularity requirement. Without this

requirement, the search of the electronic data becomes ‘general exploratory

rummaging in a person’s belongings.’” Id. at 28 (emphasis added, citation

omitted).

     Accordingly, based on the myriad shortfalls in the descriptions of the items

to be searched – and lack of meaningful search protocols – the Court should find

that the warrants did not satisfy the Fourth Amendment’s particularity

requirement.




                                           8
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 10 of 14



     The warrants fail because they were unconstitutionally overbroad.           See

Weber, 915 F.2d at 1285. In addition to providing clear guidance to the searcher,

a warrant “must [] give legal, that is, not overbroad, instructions. Under the Fourth

Amendment, this means that ‘there [must] be probable cause to seize the

particular thing[s] named in the warrant.’”       SDI, 568 F.3d at 702 (citation

omitted). Thus, the warrant “must be no broader than the probable cause on

which it is based.” Weber, 915 F.2d at 1285. This rule “prevents the magistrate

from making a mistaken authorization to search for particular objects in the first

instance, no matter how well the objects are described.” Id. at 1285-86.

     Here, the warrants were overbroad in two respects. First, they permitted the

agents to examine more than the probable cause justified. Second, the warrants

provided no protocol for segregating data that had a nexus to the suspected crime

from data that did not.

     Making matters worse, the warrants contained no explicit time limitation.

They did not limit the agents’ ability to seize and search old data, temporally

divorced from anything in the case.

     The breadth of the warrant was exacerbated by their failure to provide for

the segregation of non-reviewable data – i.e., data for which there was no probable

cause to search.




                                          9
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 11 of 14



     There was no limitation on the type of files that the government could seize

or search.

     As the Court held in United States v. Bridges, 344 F.3d 1010 (9th Cir. 2003):

“[s]earch warrants, including this one, are fundamentally offensive to the

underlying principles of the Fourth Amendment when they are so bountiful and

expansive in their language that they constitute a virtual, all-encompassing

dragnet of personal papers and property to be seized at the discretion of the State.”

Bridges, 344 F.3d at 1016.

     A leading case on the proper conduct of an electronic search is United States

v. Comprehensive Drug Testing, Inc., 621 F.3d 1162 (9th Cir. 2010) (en banc).

There, the en banc court addressed the particularities of search warrants related to

electronic data. The court “recognize[d] the reality that over-seizing is an inherent

part of the electronic search process and proceed on the assumption that, when it

comes to the seizure of electronic records, this will be far more common than in

the days of paper records.” Id. at 1177. As a result, there must be “greater

vigilance on the part of judicial officers in striking the right balance between the

government’s interest in law enforcement and the right of individuals to be free

from unreasonable searches and seizures. The process of segregating electronic

data that is seizable from that which is not must not become a vehicle for the




                                         10
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 12 of 14



government to gain access to data which it has no probable cause to collect.” Id.

(emphasis added).

     “The remedy for an overbroad search warrant is suppression of the seized

evidence.” United States v. Clark, 31 F.3d 831, 836 (9th Cir. 1994). That is the

appropriate remedy here.

     Although it will almost certainly try, the government cannot rely on the

“good faith” exception. United States v. Leon, 468 U.S. 897, 926 (1984). This

Court should be “vigilant in scrutinizing officers’ good faith reliance on []

illegally overbroad warrants.” United States v. Kow, 58 F.3d 423, 428 (9th Cir.

1995) (internal quotations omitted).    When a warrant lists “broad classes of

documents without specific description of the items to be seized,” and contains no

date-based restriction on those items, “the warrant [is] overbroad [such] that

agents could not reasonably rely on it.” Id. (internal quotations omitted); see also

Weber, 915 F.2d at 1289 (the government could not rely on the good faith

exception because, “at the time [the agent] applied for the warrant, the law was

clear that a warrant could not be broader than the probable cause on which it was

based.”). That is situation here.

      Moreover, suppression is especially appropriate, because it furthers the

“prime purpose of the exclusionary rule[,] to deter future unlawful police conduct

and thereby effectuate the guarantee of the Fourth Amendment against


                                         11
       Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 13 of 14



unreasonable searches and seizures.” Illinois v. Krull, 480 U.S. 340, 347 (1987)

(internal quotation marks omitted).




Dated: May 29, 2020                      Respectfully submitted,

                                         /S/_Eugene Iredale_____________
                                         EUGENE IREDALE
                                         Iredale and Yoo, APC
                                         Counsel for DONALD BLAKSTAD
                                         105 West F Street, 4th Floor
                                         San Diego, California 92101
                                         Phone: (619) 233-1525
                                         Fax: (619) 233-3221
                                         Email: egiredale@iredalelaw.com




                                       12
        Case 1:19-cr-00486-ER Document 71 Filed 05/29/20 Page 14 of 14



                         CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, I electronically filed Defendant’s (1)
Memorandum Of Points And Authorities In Support Of Motion To Suppress
Evidence Seized From Defendant Don Blakstad’s iCloud And Microsoft Accounts
with the Clerk of the District Court using its CM/ECF system, which would then
electronically notify the parties in this case:

      Edward Arthur Imperatore, AUSA.



                                              Respectfully submitted,

                                              /S/_Eugene Iredale_____________
                                              EUGENE IREDALE
                                              Iredale and Yoo, APC
                                              Counsel for DONALD BLAKSTAD
                                              105 West F Street, 4th Floor
                                              San Diego, California 92101
                                              Phone: (619) 233-1525
                                              Fax: (619) 233-3221
                                              Email: egiredale@iredalelaw.com




                                         13
